Citation Nr: 1534000	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a penile deformity, claimed as Peyronie's disease / penile induration, due to November 2004 VA corrective surgery.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and insomnia disorder, as secondary to a penile deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his former spouse, and his sister


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Winston-Salem, North Carolina.

The Board notes that the original rating decision addressed the Veteran's claim of entitlement to service connection for Peyronie's disease, but, during the pendency of his appeal, he clarified that his claim was being made under 38 U.S.C. § 1151.  The October 2012 Statement of the Case (SOC) properly adjudicated the claim under 38 U.S.C. § 1151.

In December 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  The record contains a transcript of the hearings.


FINDINGS OF FACT

1.  The Veteran did not have an additional disability subsequent to the November 2004 surgical treatment to treat Peyronie's disease.

2.  The Veteran's diagnosed acquired psychiatric disorders are not related to and have not been aggravated by any of the Veteran's service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a penile deformity have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, including as secondary to a service-connected condition or under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. § 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Criteria and Analysis:  1151 Claim for Penile Deformity

There are three elements required to establish benefits pursuant to 38 U.S.C.A. § 1151:  (a) additional disability or death; (b) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (c) a finding of fault or a finding of an unforeseen circumstance.   Each element is a prerequisite for the subsequent element.  

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  38 C.F.R. § 3.361(c).  The VA treatment must be the actual cause of the additional disability or death.  38 C.F.R. § 3.361(c)(1).  The VA treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  In addition, negligence may be established by showing that the VA-provided treatment is the proximate cause of a disability and the treatment was provided without informed consent.  38 C.F.R. § 3.361(d)(1)(ii) (2014).

Here, the Veteran claims that the November 2004 surgery was (a) undertaken without informed consent, (b) was performed negligently, and (c) resulted in unforeseen complications.  To prevail under any of these theories, the Veteran first has to establish an additional disability.  38 U.S.C. § 1151.  The Veteran's claim fails on that element.

VA treatment records establish that the Veteran injured his penis sometime in or around August 2002.  See August 2003 VA Emergency Department Note ("Intraurethral tear 1 yr ago, still had pain on occasion."); September 2003 VA Nursing Note ("Patient c/o excessive pain and discomfort to penis and it is not getting better."); September 2003 VA Progress Note ("c/o having had a tear inside his penis which created scar tissue.  Now he [has] pain on erection."); October 2003 VA Progress Note ("Pt states approx. one yr ago he developed mid shaft pain in his penis and now when he gets an erection it is painful and crooked.").  He saw a VA urologist in December 2003 who reviewed the Veteran's treatment options and specifically noted:  "Resolution of pain by surgery unlikely."  According to March 2004 VA treatment records, the Veteran's discomfort in his penis and scrotum continued to worsen.  See also April 2004 VA Urology Consult ("Penile pain and upward curve of penis.  Dwells on 'pain, pain, pain' in rt testis.  Erects are painful.  Wife continues to say how much pain he's in.").  An April 2004 VA mental health note documents the Veteran's report that he had not been sexually active for the past two years due to the chronic pain of his penis.  The Veteran decided to have surgery.

An October 2004 VA Urology Note documents the Veteran's complaints of "pain with erections, inability to have intercourse."  The Veteran described a severe dorsal curvature with a plaque on his proximal dorsal phallus.  The urologist "offered him surgery with very explicit description of the goals and limitations of surgery including persistent curvature (incomplete straightening) d/t severity of curve, further curvature at a later date, need for more surgery, penile shortening, bleeding, infection, lack of sensation on penis after surgery, etc."  The Veteran chose to proceed.

A November 2004 VA treatment record documents that Dr. C.Y. discussed the benefits, risks, and available alternatives (including no treatment).  The risks identified included bleeding, infection, anesthesia, shortening of penis, incomplete straightening of penis and decreased sensation in penis.  That same month the Veteran underwent surgery.  The November 2004 VA post-surgery note indicates that a penile plication was performed to correct dorsal curvature with erection.  The surgeon was Dr. B.Y. and the attending was Dr. H.H, in addition Dr. C.Y. assisted.  The noted indicated there were no complications.  A December 2004 operative report describes the procedure in detail.  A post-surgery December 2004 VA Urology Note indicates that the Veteran was "doing very well", that his wounds were healing "very nicely", and "his penis [was] straight."

Subsequent treatment records document that the Veteran has, subsequently, developed penile curvature and pain.  See, e.g., March 2010 VA Urology Consult (documenting complaints of chronic pain and erectile dysfunction); February 2009 VA Mental Health Note (documenting Veteran's statement that pain and curvature is worse after the surgery, though erections are better).  In short, the post-surgery treatment records document symptoms and functional limitations (e.g. pain, penile curvature, and inability to have intercourse) that were present prior to the surgery and that were discussed with the Veteran as potential risks.

In order to answer the medical questions at issue, the RO sought and obtained a urologist's opinion.  The urologist opined that the November 2004 surgery was performed within the standard of care, is a widely accepted procedure, and was not experimental (then or now).  The urologist also opined that the procedure was performed in standard fashion and without complication.  Therefore, the urologist concluded, "his care met or exceeded an acceptable standard."  Importantly, the urologist's report indicates that the November 2004 surgery did not result in additional disability.  See June 2012 Urologist's Report (indicating "N/A" in response to question:  "If the VA care caused additional disability, please give an opinion...").  The Board finds the urologist's opinions are entitled to probative weight.

The Veteran has submitted a February 2015 private opinion which states, in full:

I have reviewed the records for [the Veteran].  It is my professional opinion that he is having an unforeseeable amount of penile and perineal discomfort related to previous surgery related to the Peyronie's diagnosis in 2004.

The Board finds this opinion provides no probative weight in establishing that the Veteran actually experienced an additional disability subsequent to the November 2004 surgery.  The opinion does not explicitly state that there is any additional disability, merely that there is unforeseeable discomfort subsequent to surgery.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted).  

In any case, to the extent that the opinion implies increased pain after the surgery, it does not explain that conclusion, does not acknowledge or address the fact that pre-surgery treatment records document the same symptoms and functional limitations that are documented post-surgery, and does not discuss the fact that the Veteran's pain had been increasing leading up to surgery.  The opinion also fails to discuss or account for the documented the fact that, in the immediate post-surgery period, the Veteran had decreased curvature and better erections.  The Board gives the opinion no probative weight in support of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (discussing elements of an opinion that provide probative weight and noting that an unexplained conclusion alone is entitled to little or no probative weight).

As no additional disability has been identified, the questions of actual causation, proximate causation, informed consent, and an unforeseen event essentially become moot.   Even so, the competent medical opinions of record (including chiefly the June 2014 urology opinion) establish that the surgery was performed according to the appropriate standard of care and that there was no unforeseen event or complication during the surgery.  Although the February 2015 private opinion is couched in terms of "unforeseeable...discomfort", it does not discuss whether that discomfort was greater than prior to surgery or was likely to be corrected by surgery.  The medical records document that the Veteran was told prior to the surgery that the surgery may not resolve his pain and also document that his pain (including pre-surgery) was unusual for his diagnosed condition.  In other words, the February 2015 private opinion does not provide much, if any, probative weight in favor of finding that there was an event not reasonably foreseeable, rather than that the Veteran has experienced an unusual amount of pain due to his condition (though not caused by any fault on the part of his surgeons or by any unforeseeable complication or event during surgery).

The Board also acknowledges the Veteran's allegations that the surgery that was performed was not the surgery to which he consented, that the risks that the surgery entailed were not adequately explained to him, and that he consented to one surgeon but a different physician actually performed the procedure.  Even assuming these allegations were true, the lack of an additional disability defeats the claim.  Moreover, the contemporaneous medical records contain extensive documentation of the informed consent provided to the Veteran.  The medical documentation is more credible and probative than the Veteran's recollections years later in the context of a claim for benefits after he was disappointed in the results of the surgery.  Entitlement to service connection under 38 U.S.C. § 1151 due to lack of informed consent is not warranted on this record.

While the Veteran underwent surgery at a VA facility in November 2004, after which he suffered pain, erectile dysfunction, and penile curvature (though pain and curvature were reduced during the immediate post-surgery period), the greater weight of the evidence is against finding that he sustained any qualifying additional disabilities under the provisions of 38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.358. 

The Board also recognizes the Veteran has sincerely contended that he has additional disabilities related to his November 2004 surgery.  Although he is certainly capable of describing the history in this case as well as his subjectively experienced increase in symptoms after the surgery, his statements are of limited probative value on the determinative legal questions.  For example, he has blamed the surgery for his inability to have sexual intercourse, but the treatment records (e.g. April 2004 VA progress note) establish that he had not been able to have sexual intercourse for well over a year prior to the surgery.  Due to conflicts between his recollections and the medical record and the obvious biases (including financial bias and unconscious hindsight biases) that could affect his recollections regarding comparative severity of his condition, the Board finds that the Veteran is not a reliable historian regarding the type and severity of symptoms he experienced pre-surgery and post-surgery, particularly in comparison to the contemporaneous documentation of his symptoms in the medical records.

Moreover, he is not competent to opine on issues such as whether his post-surgery symptoms, to the extent he subjectively experienced worsening, were due to the natural progression of his condition rather than due to any negligence or unforeseeable complications during surgery.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  In this case, the objective medical evidence, and the VA opinions based thereon, outweigh the Veteran's opinions.

Considering the record as a whole, the Board concludes that the competent and probative evidence preponderates against a finding that any qualifying additional disability (to include increased pain, curvature of the penis, or erectile dysfunction) resulted from the Veteran's VA surgery in November 2004.  Instead, the greater weight of the evidence is in favor of finding the post-surgery symptoms did not amount to or result in additional disability.  Thus, benefits under 38 U.S.C.A. § 1151 are not warranted in this matter.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




Acquired Psychiatric Disorder as Secondary to Penile Deformity

The Veteran seeks service connection for an acquired psychiatric disorder as secondary to his penile deformity.  See, e.g., December 2014 Board Hearing Transcript at pp. 2-3 (discussing claim and acknowledging that claim is only viable if the 1151 claim for penile deformity succeeds).  He has not alleged that he is entitled to direct service connection (to include under 38 U.S.C. § 1151 directly), nor does the record support any such claim.

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, the alleged cause of the Veteran's acquired psychiatric disorders are symptoms and impairments resulting from a penile deformity.  See, e.g., December 2014 Board Hearing Transcript at pp. 2-3.  Because, as discussed above, the penile deformity is not service-connected (on any basis, to include under 38 U.S.C. § 1151), the criteria for secondary service connection cannot be and are not met.  See 38 C.F.R. § 3.310 (a claim for secondary service connection requires that a service-connected disability either caused or aggravated the claimed condition).

The evidence is not in equipoise and, instead, the weight of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for an acquired psychiatric disorder as secondary to penile deformity is denied.



Duties to Assist and Notify

The RO official or Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the December 2014 hearing, the undersigned VLJ discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the elements of his claims, the evidence necessary to substantiate them, and that he could identify or submit any evidence that might assist him to substantiate the claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice in a May 2012 letter which advised the Veteran of the criteria for service connection pursuant to 38 U.S.C. § 1151.  VA has provided additional notice and has identified for the Veteran the unsatisfied elements of successful claims in a statement of the case and at his Board hearing.  As the contents of the notice provided to the Veteran fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  In fact, the record, including the Veteran's testimony at his Board hearing, demonstrates that the Veteran has actual knowledge of the evidence required to substantiate the claims at issue.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's VA treatment records and private medical records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA obtained a June 2012 medical opinion addressing the relevant medical questions in this case.  The opinions obtained are adequate as the urologist reviewed the Veteran's pertinent medical history and provided opinions with an solid factual bases and a sufficient rationale.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the Veteran has expressed disagreement with the conclusions of the urologist, he has not made any allegations or provided any argument that the June 2012 opinion was inadequate.  In addition, the record contains a private opinion and voluminous medical records directly bearing on the dispositive medical issues in this matter.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a penile deformity is denied.

Entitlement to service connection for an acquired psychiatric disorder as secondary to a penile deformity is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


